Citation Nr: 1539528	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-04 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure, soot, dust and chemicals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to March 1980.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the RO. The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in May 2014; a transcript of the hearing is of record.

The Board previously remanded this issue in February 2015 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the VBMS paperless claims processing system.


FINDINGS OF FACT

1. COPD was not manifest during service.  

2. The Veteran's COPD is not related to service or asbestos, soot, dust or chemicals exposure therein.


CONCLUSION OF LAW

The criteria for service connection for COPD are not met.. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in June and July 2012. The claim was last adjudicated in April 2015.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records were reviewed by the RO and all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination and the medical opinions obtained in August 2012 and April 2015 are adequate with regard to the issue on appeal, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in February 2015. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction obtain an addendum opinion regarding the etiology of the Veteran's claimed COPD. Here, an addendum opinion was obtained in April 2015 and has been associated with the claims file. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

COPD  is not a chronic disease listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

The Veteran's personnel records reflect that his military occupational specialty was steam generating plant operator and boiler technician. The Board accepts, as consistent with the circumstances of his service, the Veteran's assertions that his military occupational specialty resulted in his exposure to asbestos in the performance of his duties. Thus, the Board concedes that it was likely that the Veteran had asbestos exposure during his period of service. The Veteran contends that his exposure to asbestos contributed to the development of his current COPD.

Subsequent to service, private and VA medical records verify that the Veteran has current COPD (see August 2012 VA examination report; May 2014 private treatment record). Thus, the remaining inquiry is whether such disability is related to service, specifically, asbestos, soot, dust or chemicals exposure therein.

On this record, the Board finds that service connection for the current COPD is not warranted. Though the Veteran has current disability, the weight of the evidence, lay and medical, does not demonstrate a link between the onset of the current COPD and disease or injury sustained during a period of service. To that end, the Board notes that in the August 2012 report of VA examination the Veteran reported a 30 year history of smoking. He stopped smoking approximately 8 years earlier. He reported that his respiratory problems onset approximately3-4 years earlier manifested by tightness in his chest and loss of breath. The examiner opined that it was less likely as not that the Veteran's current COPD was related to injury/illness incurred during a period of service. The examiner explained that the Veteran's pulmonary function tests (PFTs) were reflective of an obstructive disorder and his chest x-ray findings showed a symmetric hyperinflation reflective of emphysema. However, there was no showing of any interstitial process (as in exposure to asbestosis) which usually begins in the lower lung area with bilateral plaques or honeycombing and upper lobe involvement in advanced stages (as was most likely seen in a case of asbestosis). Given the lack of evidence identifying asbestosis in the Veterans PFTs and chest x-ray, the examiner found that it was less likely than not that the Veteran's current COPD was caused by the claimed in-service injury, event or illness. Rather, the examiner concluded that the Veteran's COPD was most likely caused by the extended years of smoking.

In an April 2015 VA examination addendum, the examiner reiterated that the Veteran's claimed COPD was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner explained that the diagnosis of COPD is a preventable respiratory condition that is a limitation in airflow and involves the airways. COPD is not related to inhalation of asbestos. Rather the most important factor in development of COPD is cigarette smoking (specifically, the amount and duration). The examiner observed that the Veteran's chest x-ray and CT scan did not show any interstitial process (which would be seen in exposure to asbestosis). The examiner concluded that the Veteran's chest x-ray did not show any inhalation of asbestos. Accordingly, the diagnosis of COPD is most likely due to the Veteran's 30 year history of smoking.

With regard to the Veteran's contention that his COPD was related to exposure to soot, dust and chemicals in service, the examiner observed that the Veteran's COPD was diagnosed in 2012 and per the Veteran's report, his respiratory problems began approximately 3-4 years prior to that diagnosis. The examiner also noted the Veteran's report that he ceased smoking approximately 8 years prior to the COPD diagnosis but that he had smoked for approximately 30 years prior to cessation. The examiner noted the absence of respiratory complaints documented in the Veteran's service treatment records and explained that it would be expected that if the exposure to soot, dust or chemicals was the origin of disability, there would have been respiratory complaints during military service or within one year of discharge.

The examiner reiterated that the diagnosis of COPD is a preventable respiratory condition that is a limitation in airflow and involves the airways. The most significant risk factor for development of COPD is smoking. The examiner explained that the risk increases with the duration and amount of cigarettes smoked during a lifetime. The examiner concluded that the Veteran's current COPD is most likely due to his 30 year history of smoking.

The Board has considered of the May 2014 private treatment record in which the private physician concludes that "his lung condition can be due to but not entirely due to service in the Navy and during his service he did not have the properly equipment that is standard precaution now to prevent lung damage." In a follow-up record the physician stated, "I consider it as likely as not that his COPD is due largely, if not entirely, to his service in the Navy. During this time he served as a boiler man, working deep inside the six ships on which he served, routinely cleaning out the oil fired boilers and related parts in the ships engine compartment. This exposed him to intense amounts of soot, trichloroethylene and related pollutants in a very small and cramped space. He was not afforded air breathing protective equipment, as is the standard in use today, thus initiating the damage to his lungs present today." To the extent these records represent evidence in favor of the claim the Board is affording them little probative value. Importantly, neither opinion takes into account the Veteran's 30 year history of cigarette smoking. These opinions do not the lack of any respiratory complaints until approximately 30 years after the Veteran's discharge from service. In additional the physician's opinion is that the lung condition can be due to but not entirely due to service in the Navy and that COPD is due largely, if not entirely due to service.  This opinion does not conclusively relate that lung condition to service and used speculative terms, which limits it probative value.  Accordingly, these opinions are afforded little probative value.

Here, the Board finds that the more probative opinion is the opinion offered by the VA examiner in August 2012 and reiterated in the April 2015 addendum. The Board reiterates that it concedes that it was likely that the Veteran had asbestos, soot, dust or chemicals exposure during his period of service. The VA examiner does not dispute this fact. However, the VA examiner explains that the diagnosis of COPD is a preventable respiratory condition that is a limitation in airflow and involves the airways. COPD is not related to inhalation of asbestos.  In addition, the examiner explains it would be expected that if the exposure to soot, dust or chemicals was the origin of COPD, there would have been respiratory complaints during military service or within one year of discharge. Regardless, the examiner explained that the most significant risk factor for development of COPD is smoking and the risk increases with the duration and amount of cigarettes smoked during a lifetime. The examiner concluded that the Veteran's current COPD is most likely due to his 30 year history of smoking.

The Board has the authority to and affords more probative weight to the opinions of the VA examiner offered in August 2012 and April 2015. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The only other evidence of record supporting this claim is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that he was exposed to asbestos, soot, dust or chemicals exposure during service and to provide evidence regarding his respiratory problems. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). The Board finds the opinions offered by the VA examiners in August 2012 and April 2015 to be more probative that the lay assertions of the Veteran. The VA examiners are medical professionals who reviewed the claims file, considered the reported history and provided clear rationale to support the conclusion. The examiners used their expertise in reviewing the facts of this case and determined that the current COPD was unrelated to incident of the Veteran's period of service, specifically, asbestos, soot, dust or chemicals exposure therein . It is clear that the examiners fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that the Veteran's current COPD was related to causes other than service. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for COPD must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for COPD is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


